DETAILED ACTION
	The RCE filed 27 September 2022 has been entered.  Claims 1-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive for the following reasons in view of previously applied reference – Jurena (US 2013/0062540).
The applicant argues with respect to independent claims 1, 10, and 18 on pgs. 7-10 of the Response that Jurena lacks teaching that the wear insert – interpreted by the examiner as comprising the skeletal member 508 and/or packer 506 – is removable or fastened by a wear insert fastener because the skeletal member 508 is connected to the ram arms 306, 308 via a dovetail joint (paragraph 25 of Jurena).  However, the selective insertion of the skeletal member 508 into the slots 414, 416 is seen as a teaching of the skeletal member 508 being removable (at least because it is possible, with enough force, to disassemble this assembly), and the dovetail protrusions 510, 512 on the skeletal member 508 provide some fastening between the insert 508 and the arms 306, 308 when the lower block 202 is engaged with the upper block 204.  
As reiterated in the “Examiner’s Notes” below: It appears that independent claims 1, 10, and 18 could be amended to overcome the prior art rejections if the amendments specified that the wear insert is removable via a fastener from the lower block/gap control arm.  For example, the claims could include a separate clause requiring the wear insert is removably secured to the lower block/gap control arm via a wear insert fastener.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-10, 12-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurena (US 2013/0062540).
Regarding claim 1, Jurena discloses in Figs. 1-6 a shear ram system (wherein the system is seen as a shear ram system because paragraph 16 describes the system as a ram-type BOP and paragraph 1 describes ram-type BOPs as shearing systems), comprising: 
an upper block 204 coupled to a first arm (comprising the shaft that transfers movement of the piston shown in Fig. 2b to the block), the upper block 204 positioned to transition from a first location outside a bore to a second location within the bore (to shear pipe 206 extending through the bore 13, as disclosed in paragraph 17), the upper block 204 comprising an upper blade (on arm 306 that overlaps with arm 502 on the lower block 202 to shear pipes, as suggested by paragraphs 17 and 20) having a cutout (comprising either of cutouts 304, 414, 416) formed at a radially outward end, the cutout having a cutout profile; 
a lower block 202 coupled to a second arm (comprising the shaft that transfers movement of the piston shown in Fig. 2B to the block), the lower block 202 positioned to transition from the first location outside the bore to the second location within the bore (to shear pipe 206 extending through the bore 13, as disclosed in paragraph 17), the lower block 202 comprising a gap control arm (comprising the portion of the packer assembly 506 on either side of arm 502 comprising skeletal member 508 molded thereto, as disclosed in paragraph 25) including a removable wear insert (comprising the skeletal member 508 or at least the portion of the skeletal member 508 above the packer 506 fixed to the lower block 202, wherein the skeletal member 508 is seen as a removable wear insert because it is capable of being removed with enough force after being inserted into the slots 414, 416 of the upper block 204 during reciprocation of the lower block 202 and can absorb some wear during reciprocation of the lower block 202) secured via a wear insert fastener (comprising one or both of the “dovetail” protrusions 510, 512, which providing some fastening of the insert 508 and/or 506 to the upper block 204 when engaged) arranged axially higher than a lower blade (on the front end of arm 502 that overlaps with arm 306 of the upper block 204 to shear pipes, as suggested by paragraph 17 and 20), the gap control arm having an arm profile that conforms to the cutout profile (because the skeletal member(s) 508 fit into cutout 304 and has dovetail protrusions 510, 512 that fit into matching dovetail cutouts 414, 416); 
wherein the wear insert of the gap control arm is configured to engage the cutout when the upper block 204 and the lower block 202 are moved to the second location (Fig. 6).
Regarding claim 2, Jurena discloses in Figs. 1-6 that the cutout profile (comprising either of the dovetail cutouts 414, 416) is a geometrically stepped profile (because half of the dovetail cutout 414/416 resembles at least one step) having a variable thickness along a cutout length (wherein the cutout length extends about the cross-section of the cutout 414/416 parallel with the front face of the upper block 204 shown in Fig. 4A, and the thickness of the cutout profile of cutout 414/416 relative to one of the outer sides of the upper block 204 is variable because of its dovetail shape).
Regarding claim 3, Jurena discloses in Figs. 1-6 that a planar contact surface of the gap control arm (specifically the top, narrow surface of dovetail protrusion 510 on the skeletal member 508) is axially higher than an insert contact surface of the wear insert (specifically a surface of the skeletal member 508 other than the top, narrow surface making up the planar contact surface).
Regarding claim 5, Jurena discloses in Figs. 1-6 that the gap control arm further comprises: a recess (such as on the interior side of the central packer material in which a portion of the top part of the skeletal member 508 is inserted) for receiving the wear insert (comprising at least the top part of the skeletal member 508), the recess including a recess profile that corresponds to the wear insert.
Regarding claim 7, Jurena discloses in Figs. 1-6 the shear ram system further comprising:
a second cutout (comprising either of cutouts 304, 414, 416 on the side of the upper block 204 opposite from the first cutout) formed at a second radially outward end of the upper blade, the second cutout positioned opposite the cutout; and
a second gap control arm (comprising the portion of the packer assembly 506 on the side of arm 502 comprising the second skeletal member 508 molded thereto opposite to the first skeletal member 508 making up the first gap control arm) with a second wear insert (comprising the second skeletal member 508, or at least the portion of the second skeletal member 508 above the packer 506), the second gap control arm positioned opposite the gap control arm; 
wherein the cutout is aligned with the gap control arm and the second output is aligned with the second gap control arm.
Regarding claim 8, Jurena discloses in Figs. 1-6 that both the cutout and the gap control arm are arranged radially outward from a full bore span of a tubular 206 positioned between the upper block 204 and the lower block 202 (as shown in Figs. 2A-2B).
Regarding claim 9, Jurena discloses in Figs. 1-6 that at least a portion of the cutout (comprising cutout 304) overlaps at least a portion of the lower blade (specifically the protruding front ends of arm 502 adjacent to the skeletal members 508, as indicated by Figs. 4B and 6, similar to the overlapped portion of the applicant’s lower blade 312) at the second location.
Regarding claim 10, Jurena discloses in Figs. 1-6 a wellhead, comprising: 
a tubular 206 fluidly coupled to a wellbore 13, the tubular 206 having a bore; and23\\DE - 751777/508391 - 3573068 viAttorney Docket No.: 751777.508391Client Reference No.: 52HY-508391-US-1 
a pressure control device 23 positioned to extend into the bore, the pressure control device 23 comprising: 
a lower carrier 202 arranged proximate the bore in a first position and within the bore in a second position (to shear pipe 206 extending through the wellbore 13, as disclosed in paragraph 17), the lower carrier 202 comprising a gap control arm (comprising the portion of the packer assembly 506 on either side of arm 502 comprising skeletal member 508 molded thereto, as disclosed in paragraph 25), the gap control arm arranged axially higher than a mounting base 502 (at least partially, as shown in Fig. 5, or with the gap control arm comprising the top half of the packer and/or the skeletal member 508) and including a recess (such as on the interior side of the central packer material in which a portion of the top part of the skeletal member 508 is inserted, as shown in Fig. 5) configured to receive a removable wear insert (comprising the skeletal member 508 or at least the portion of the skeletal member 508 above the packer 506 fixed to the lower block 202, wherein the skeletal member 508 is seen as a removable wear insert because it is removable inserted into the slots 414, 416 of the upper block 204 during reciprocation of the lower block 202 and can absorb some wear during reciprocation of the lower block 202) secured via a wear insert fastener (comprising one or both of the “dovetail” protrusions 510, 512, which providing some fastening of the insert 508 and/or 506 to the upper block 204 when engaged); 
a lower blade (on the front end of arm 502 that overlaps with arm 306 of the upper block 204 to shear pipes, as suggested by paragraph 17 and 20) coupled to the lower carrier 202; 
an upper carrier 204 arranged proximate the bore in the first position and within the bore in the second position; and 
an upper blade (on arm 306 that overlaps with arm 502 on the lower block 202 to shear pipes, as suggested by paragraphs 17 and 20) coupled to the upper carrier 204, the upper blade comprising a cutout (comprising either of cutouts 304, 414, 416) formed at a radially outward location relative to a cutting face of the upper blade, the cutout having a cutout profile configured to receive the gap control arm when the lower carrier 202 and the upper carrier 204 are in the second position.
Regarding claim 12, Jurena discloses in Figs. 1-6 that the wear insert comprises: an insert contact surface (such as the wide horizontal portion of the skeletal member 508 at the bottom of the dovetail 510), extending for an insert length, the insert contact surface configured to extend axially outward from the recess (in any direction away from the recess on the interior side of the packer from which the top part of the skeletal member 508 extends); and a vertical insert extension (extending vertically into the recess).
Regarding claim 13, Jurena discloses in Figs. 1-6 that the cutout profile (comprising either of the dovetail cutouts 414, 416) comprises: a geometrically stepped profile (because half of the dovetail cutout 414/416 resembles at least one step) having a variable thickness along a cutout length (wherein the cutout length extends about the cross-section of the cutout 414/416 parallel with the front face of the upper block 204 shown in Fig. 4A, and the thickness of the cutout profile of cutout 414/416 relative to one of the outer sides of the upper block 204 is variable because of its dovetail shape).
Regarding claim 14, Jurena discloses in Figs. 1-6 that the geometrically stepped profile includes a transition having a sloped surface (comprising the sloped, vertical surface of the dovetail 414/416) positioned to engage at least a portion of the wear insert (such as the matching sloped surface of the dovetail joint on skeletal member 508) as the upper carrier 204 and lower carrier 202 move to the second position.
Regarding claim 16, Jurena discloses in Figs. 1-6 that the pressure control device 23 is configured to shear pipe and to cut wireline (wherein the device 23 is disclosed in paragraph 17 as shearing pipe 206, so the device 23 is seen as being configured – i.e. able – to cut wireline because it is configured/able to shear pipe 206).
Regarding claim 18, Jurena discloses in Figs. 1-6 a blowout preventer, comprising: 
a bore (in BOP 23) fluidly coupled to a wellbore 13; and 
a pressure control device 23 positioned to extend into the bore (via its rams 204, 202 like the applicant’s pressure control device), the pressure control device 23 comprising: 
an upper block 204 coupled to a first arm (comprising the shaft that transfers movement of the piston shown in Fig. 2b to the block), the upper block 204 positioned to transition from a first location outside the bore to a second location within the bore (to shear pipe 206 extending through the bore 13, as disclosed in paragraph 17), the upper block 204 comprising an upper blade (on arm 306 that overlaps with arm 502 on the lower block 202 to shear pipes, as suggested by paragraphs 17 and 20) having a cutout (comprising either of cutouts 304, 414, 416) formed at a radially outward end, the cutout having a cutout profile;25\\DE - 751777/508391 - 3573068 viAttorney Docket No.: 751777.508391Client Reference No.: 52HY-508391-US-1
a lower block 202 coupled to a second arm (comprising the shaft that transfers movement of the piston shown in Fig. 2B to the block), the lower block 202 positioned to transition from the first location outside the bore to the second location within the bore (to shear pipe 206 extending through the bore 13, as disclosed in paragraph 17), the lower block 202 comprising a gap control arm (comprising the portion of the packer assembly 506 on either side of arm 502 comprising skeletal member 508 molded thereto, as disclosed in paragraph 25) including a removable wear insert (comprising the skeletal member 508 or at least the portion of the skeletal member 508 above the packer 506 fixed to the lower block 202, wherein the skeletal member 508 is seen as a removable wear insert because it is removable inserted into the slots 414, 416 of the upper block 204 during reciprocation of the lower block 202 and can absorb some wear during reciprocation of the lower block 202) secured via a wear insert fastener (comprising one or both of the “dovetail” protrusions 510, 512, which providing some fastening of the insert 508 and/or 506 to the upper block 204 when engaged) and arranged axially higher than a lower blade (on the front end of arm 502 that overlaps with arm 306 of the upper block 204 to shear pipes, as suggested by paragraph 17 and 20), the gap control arm having an arm profile that conforms to the cutout profile (because the skeletal member 508 fits into cutout 304 and has dovetail protrusions 510, 512 that fit into matching dovetail cutouts 414, 416); 
wherein the wear insert of the gap control arm is configured to engage the cutout when the upper block 204 and the lower block 202 are moved to the second location (Fig. 6).
Regarding claim 19, Jurena discloses in Figs. 1-6 that the cutout profile (comprising either of the dovetail cutouts 414, 416) is a geometrically stepped profile (because half of the dovetail cutout 414/416 resembles at one step) having a variable thickness along a cutout length (wherein the cutout length extends about the cross-section of the cutout 414/416 parallel with the front face of the upper block 204 shown in Fig. 4A, and the thickness of the cutout profile of cutout 414/416 relative to one of the outer sides of the upper block 204 is variable because of its dovetail shape).
Regarding claim 20, Jurena discloses in Figs. 1-6 that a planar contact surface of the gap control arm (specifically the top, narrow surface of dovetail protrusion 510 on the skeletal member 508) is axially higher than an insert contact surface of the wear insert (specifically a surface of the skeletal member 508 other than the top, narrow surface making up the planar contact surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jurena in view of Haley (US 5,515,916).
Regarding claims 4 and 15, Jurena discloses in Figs. 1-6 upper and lower blades coupled to the respective upper and lower blocks, as previously discussed, but lacks teaching that the blades are removably coupled to the respective blocks.  Haley teaches in Figs. 1-11 upper and lower blades 31A, 31B removably coupled to respective upper and lower blocks 24A, 24B via fasteners 32.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of the blades to the blocks in Jurena to be removable, as Haley teaches, as is common in the art for replacing/repairing the blades when worn/damage.  Having the blades be able to replaced/repaired separate from other parts of the ram blocks, allows for simpler and cheaper replacements/repairs, instead of requiring larger blocks with a monolithic blade. 
Allowable Subject Matter
Claims 6, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited: 
with regard to claims 6 and 17, at least a portion of the gap control arm overlaps at least a portion of the lower blade; and
with regard to claim 11, the wear insert contacts the upper blade before the gap control arm.
Examiner’s Notes
It appears that independent claims 1, 10, and 18 could be amended to overcome the prior art rejections if the amendments specified that the wear insert is removable via a fastener from the lower block/gap control arm.  For example, the claims could include a separate clause requiring the wear insert is removably secured to the lower block/gap control arm via a wear insert fastener.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753